DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
With regards to applicant’s argument “Rimini uses a single Volterra filter as a means of implementing a non-linear interference cancellation for a single amplifier input signal. Rimini remains entirely silent with respect to simultaneously handling multiple (at least two) amplifier input signals for estimating a joint interference signal corresponding to the (at least) two amplifiers. To put it another way, the Volterra filter disclosed in Rimini may at best be considered the equivalent of a single "kernel dimension filter", and Rimini therefore fails to disclose or suggest a first kernel dimension filter and a second kernel dimension filter as claimed “ Examiner respectfully disagree with applicant. Rimini para. 44 and 45 disclose multiple transmitters (TMTR) 222a through 222t and receiver (RCVR) 254a through 254r wherein each of them provide (e.g., filters, amplifiers, and downconverts) thus given the Broadest Reasonable Interpretation of the 
With regards to applicant’s argument “Applicant submits that at least one reason Rimini fails to disclose a joint delay tap filter is that Rimini only discloses a single kernel dimension filter in contrast to the multiple claimed kernel dimension filters (as noted above). There is therefore no anticipation or even a need in the system of Rimini for a joint delay tap dimension filter, and no hypothetical combination of Rimini and Nam can ever yield the claimed combination of elements. For at least these reasons, the claims are clearly patentable over Rimini and Nam taken singly or in combination”. Examiner respectfully disagree with applicant. As previously stated in the above argument Rimini disclose at least one or more amplifiers and filters given the Broadest Reasonable Interpretation of the art (BRI) and thus there is anticipation or even a need in the system of Rimini for a joint delay tap dimension filter since Rimini further disclose an estimated joint multiple receiver distortion may be computed by applying the adaptive joint linear and non-linear digital filter. 
Based on the forgoing examiner maintain the previous rejection. Applicant is advised to incorporate the allowable subject matter of claim 39 into each independent claim in order to move prosecution along. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2	Claim(s) 26-32, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimini et al. US 20130044791 herein after Rimini in view of Nam et al. US 2013/0110897 herein after Nam. 
Regarding claim 26, Rimini disclose a communication circuit arrangement comprising: a first kernel dimension filter circuit configured to apply a first kernel dimension filter to a first input signal to estimate a first kernel dimension interference signal from a first amplifier (see figure. 4, para. 63, 84, linear and non-linear filter to an input signal to estimate signal distortion, which includes delay elements, the linear coefficients referred to as kernels as explained in para. 84), ; a second kernel dimension filter circuit configured to apply a second kernel dimension filter to a second input signal to estimate a second kernel dimension interference signal from a second amplifier (see figure. 4, para. 63, 84, linear and non-linear filter to an input signal to estimate signal distortion, which includes delay elements, the linear coefficients referred to as kernels), and a cancelation circuit configured to remove the estimated joint interference signal from a received signal to obtain a clean signal (see fig. 4, step 410, and para. 60, 62, 65, digital adaptive canceller based on a Volterra filter ( e.g., referred to as non-linear interference cancellation to cancel the interference). Rimini disclose all the subject matter but fails to explicitly mention a joint delay tap dimension filter configured to apply a joint delay tap dimension filter to a combination of the first kernel dimension interference signal and the second kernel dimension interference signal to obtain an estimated joint interference signal. However Nam from a similar field of endeavor disclose a joint delay tap dimension filter configured to apply a joint delay tap dimension filter to a combination of the first kernel dimension interference (see para. 105, The present invention generates final response of the filter by summing the selected Multi image responses or Multi complimentary image responses. In case that wideband filter response or Multi-band filter response is necessary, plural Multi images or Multi complementary images are selected, and final filter response is obtained by summing each of the selected image responses or complimentary image responses). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Nam’s digital filter scheme into Rimini’s joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to improve attenuation characteristics of a digital filter and improve managing interference in a multi-technology communication device (see para. 1).
Regarding claim 27, Rimini disclose all the subject matter but fails to explicitly mention further comprising: one or more filter adaptation circuits configured to alternate between a kernel update phase during which the one or more filter adaptation circuits update the first kernel dimension filter and second kernel dimension filter and a delay tap update phase during which the one or more filter adaptation circuits update the joint delay tap dimension filter. However Nam from a similar field of endeavor disclose further comprising: one or more filter adaptation circuits configured to alternate between a kernel update phase during which the one or more filter adaptation circuits update the (see para. 11, 19, the present invention provides a digital filter having improved attenuation characteristics comprising: a delay section for delaying an input signal based on an sampling constant; and a filtering section for filtering an output signal of the delay section, wherein, response of the delay section and the filtering section is set so that an up-sampling of filter response for the filtering section is performed by a sampling kernel scaled by a sampling constant). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Nam’s digital filter scheme into Rimini’s joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to improve attenuation characteristics of a digital filter and improve managing interference in a multi-technology communication device (see para. 1).
Regarding claim 28, Rimini disclose configured as a radio communication device and further comprising one or more receive chains, a first transmit chain comprising the first amplifier, a second transmit chain comprising the second amplifier, and one or more antennas coupled to the one or more receive chains and the first transmit chain (see fig. 4, step 410, and para. 60, 62, 65, digital adaptive canceller based on a Volterra filter ( e.g., referred to as non-linear interference cancellation to cancel the interference).
Regarding claim 29, Rimini disclose wherein the first amplifier is configured to amplify the first input signal to form a first amplified signal and the second amplifier is configured to amplify the second input signal to form a second amplified signal and wherein the one or more antennas are configured to transmit the first amplified signal and the second amplified signal (see fig. 4, step 410, and para. 44, 60, 62, 65, para. 44, Each transmitter 222 receives and processes a respective symbol stream to provide one or more analog signals, and further conditions ( e.g., amplifies, filters, and upconverts) the analog signals to provide a modulated signal suitable for transmission over the MIMO channel)
Regarding claim 30, Rimini disclose wherein a first receive chain of the one or more receive chains is configured to receive the received signal via the one or more antennas, wherein the estimated joint interference signal comprises approximation of leakage from the first transmit chain and the second transmit chain to the first receive chain (see para. 6, 52, 53, 56, The RF front-end devices may be excited by strong out-of-band interference, such as leakage of a transmitted signal in the receive-path through a duplexer. Although the leakage interference may be in a different frequency band, due to its high power level, the interference may excite nonlinearities of an RF front-end stage)
Regarding claim 31, Rimini disclose wherein the joint delay tap dimension filter is configured to estimate a delay tap response of one or more filters that are common to a leakage path from the first transmit chain and the second transmit chain to the first receive chain (see para. 6, 52, 53, 56, The RF front-end devices may be excited by strong out-of-band interference, such as leakage of a transmitted signal in the receive-path through a duplexer. Although the leakage interference may be in a different frequency band, due to its high power level, the interference may excite nonlinearities of an RF front-end stage)
Regarding claim 32, Rimini disclose wherein the first input signal and the second input signal are transmit layers of a Multiple Input Multiple Output (MIMO) communication scheme (see fig. 2 and para.40, transmitter system 210 and a receiver system 250 in a MIMO system). 
Regarding claim 35, Rimini disclose further comprising a first kernel generation circuit configured to process the first input signal to derive a first plurality of kernel signals from the first input signal, each of the first plurality of kernel signals approximating a non-linear component of a leakage path of the first amplifier, wherein the first kernel dimension filter circuit is configured to apply the first kernel dimension filter to the first input signal by applying the first kernel dimension filter to the first plurality of kernel signals (see para. 63, At 406, an adaptive digital filter generates an estimated distorted version of the generated signal by applying an adaptive joint linear and non-linear digital filter to the generated signal at baseband. As an example, the distorted version of the generated signal may be generated by applying a Volterra based filter to the generated signal at baseband. The Volterra based filter may include linear operators, non-linear operators, and delay elements. The coefficients of the linear and non-linear filter terms may be derived using a minimum mean square error (MSE) cost function (e.g., to minimize errors) or other functions. For example, the cost function may be minimized by utilizing a least mean square (LMS), a recursive least squares (RLS) algorithm, least squares (LS), a direct matrix inversion method, or any other methods. The linear portion of the filter is needed to estimate the linear channel distortion produced by the front-end filters).
Regarding claim 36, Rimini disclose wherein each of the first plurality of kernel signals is composed of a first plurality of delay taps, wherein each weight of the first kernel dimension filter corresponds to a respective one of the first plurality of kernel signals and each weight of the joint delay tap dimension filter corresponds to a respective one of the first plurality of delay taps (see para. 86, The filter 606 used for adaptive identification may be based on Volterra series. The filter 606 comprises a polynomial generator 608 and a bank of complex coefficients (W) to linearly weight each of the filter states prior to combining in the adder node. The expanded state of the filter is referred as Volterra state Xv to distinguish it from the concept of state used for linear filters).
Regarding claim 38, Rimini disclose wherein the one or more filter adaptation circuits are configured to compare the combination of the first kernel dimension interference signal and the second kernel dimension interference signal to the clean signal to identify at least one weight of the joint delay tap dimension filter to update by: determining a cross-correlation vector between the combination of the first kernel dimension interference signal and the second kernel dimension interference signal and the clean signal; and identifying a first weight of the joint delay tap dimension filter to update based on the cross- correlation vector (see para. 63, At 406, an adaptive digital filter generates an estimated distorted version of the generated signal by applying an adaptive joint linear and non-linear digital filter to the generated signal at baseband. As an example, the distorted version of the generated signal may be generated by applying a Volterra based filter to the generated signal at baseband. The Volterra based filter may include linear operators, non-linear operators, and delay elements. The coefficients of the linear and non-linear filter terms may be derived using a minimum mean square error (MSE) cost function (e.g., to minimize errors) or other functions. For example, the cost function may be minimized by utilizing a least mean square (LMS), a recursive least squares (RLS) algorithm, least squares (LS), a direct matrix inversion method, or any other methods. The linear portion of the filter is needed to estimate the linear channel distortion produced by the front-end filters).
	Regarding claims 46 and 51, the rejection is the same as claim 26.
Regarding claims 48 and 52, the rejection is the same as claim 29.
Regarding claims 49, the rejection is the same as claim 30.
Regarding claims 50 and 53, the rejection is the same as claims 30 and 31.
Regarding claims 54, the rejection is the same as claim 32.

3.	Claim(s) 33, 34, 37, 40 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view of Nam and in further view of Dinh et al. US 20200126263 herein after Dinh.
Regarding claim 33, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits are configured to update the first kernel dimension filter, the second kernel dimension filter, and the joint delay tap dimension filter in real-time. However Dinh from a similar field of endeavor (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to minimize transformation error (see para. 6).
Regarding claim 34, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits are configured to update the first kernel dimension filter, the second kernel dimension filter, and the joint delay tap dimension filter by iteratively updating the first kernel dimension filter, the second kernel dimension filter, and the joint delay tap dimension filter over each of a plurality of samples of the first input signal and the second input signal. However Dinh from a similar field of endeavor disclose wherein the one or more filter adaptation circuits are configured to update the first kernel dimension filter, the second kernel dimension filter, and the joint delay tap dimension filter by iteratively updating the first kernel dimension filter, the second kernel dimension filter, and the joint delay tap dimension filter over each of a plurality of samples of the first input signal and the  (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to minimize transformation error (see para. 6).
Regarding claim 37, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits are configured to alternate between the kernel update phase and the delay tap update phase by: comparing the combination of the first kernel dimension interference signal and the second kernel dimension interference signal to the clean signal to identify at least one weight of the joint delay tap dimension filter to update during the delay tap update phase. However Dinh from a similar field of endeavor disclose wherein the one or more filter adaptation circuits are configured to alternate between the kernel update phase and the delay tap update phase by: comparing the combination of the first kernel dimension interference signal and the second kernel dimension interference signal to the clean signal to identify at least one weight of the joint delay tap dimension filter to update during the delay tap update phase (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to minimize transformation error (see para. 6).
Regarding claim 40, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits comprise a first kernel dimension filter adaptation circuit configured to perform the updates to the first kernel dimension filter and further comprise a different second kernel dimension adaptation circuit configured to perform the updates to the second kernel dimension filter. However Dinh from a similar field of endeavor disclose wherein the one or more filter adaptation circuits comprise a first kernel dimension filter adaptation circuit configured to perform the updates to the first kernel dimension filter and further comprise a different second kernel dimension adaptation circuit configured to perform the updates to the second kernel dimension filter (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and  (see para. 6).
Regarding claim 40, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits comprise a first kernel dimension filter adaptation circuit configured to perform the updates to the first kernel dimension filter and further comprise a different second kernel dimension adaptation circuit configured to perform the updates to the second kernel dimension filter. However Dinh from a similar field of endeavor disclose wherein the one or more filter adaptation circuits comprise a first kernel dimension filter adaptation circuit configured to perform the updates to the first kernel dimension filter and further comprise a different second kernel dimension adaptation circuit configured to perform the updates to the second kernel dimension filter (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network  (see para. 6).
Regarding claim 47, Rimini and Nam disclose all the subject matter but fails to explicitly mention further comprising:5 alternating between a kernel update phase comprising updating the first kernel dimension filter and the second kernel dimension filter and a delay tap update phase comprising updating the joint delay tap dimension filter. However Dinh from a similar field of endeavor disclose further comprising: alternating between a kernel update phase comprising updating the first kernel dimension filter and the second kernel dimension filter and a delay tap update phase comprising updating the joint delay tap dimension filter (see para. 287, filter kernel K.sub.1,2 of the first layer 910 may be updated, and a dispersion corresponding to each of the plurality of filter kernels included in each of the plurality of layers other than the first layer 910 may be updated). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinh’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to minimize transformation error (see para. 6).

4.	Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view of Nam and in further view of Savvides et al. US20180096457 herein after Savvides.
Regarding claim 41, Rimini and Nam disclose all the subject matter but fails to explicitly mention wherein the one or more filter adaptation circuits comprise a shared kernel dimension update filter compared to alternate between updating the first kernel dimension filter and the second kernel dimension filter. However Savvides from a similar field of endeavor disclose wherein the one or more filter adaptation circuits comprise a shared kernel dimension update filter compared to alternate between updating the first kernel dimension filter and the second kernel dimension filter (see para. 29, It efficiently presents the sparse connectivity and the shared weights since these kernel filters are replicated over the entire image with the same parameters in each layer). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Savvides’s Kernel update scheme into Rimini an Nam joint linear and non-linear cancellation of transmit self-jamming interference scheme to modify the invention of Rimini to incorporate the teaching of (NAM or TU) to update both the kernel filter and the delay filter. The method can be implemented in a wireless network communications. The motivation of doing this is to reduce computation for upper layers by eliminating non-maximal values and provides a small amount of translation invariance in each level (see para. 20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463